Name: 92/106/EEC: Commission Decision of 30 January 1992 amending Decision 90/53/EEC authorizing Member States temporarily to take additional measures against the dissemination of Corynebacterium sepedonicum as regards the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  agricultural activity
 Date Published: 1992-02-18

 Avis juridique important|31992D010692/106/EEC: Commission Decision of 30 January 1992 amending Decision 90/53/EEC authorizing Member States temporarily to take additional measures against the dissemination of Corynebacterium sepedonicum as regards the Federal Republic of Germany Official Journal L 041 , 18/02/1992 P. 0021 - 0021COMMISSION DECISION of 30 January 1992 amending Decision 90/53/EEC authorizing Member States temporarily to take additional measures against the dissemination of Corynebacterium sepedonicum as regards the Federal Republic of Germany (92/106/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/661/EEC (2), and in particular Article 15 (2) thereof, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (3), and in particular Article 9 (2) thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of potato ring rot from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas a Member State may also take such measures where another Member State informs it of confirmed contamination by potato ring rot; Whereas the Federal Republic of Germany informed the other Member States and the Commission on 13 September 1985 that samples of potatoes originating in Lower Saxony were suspected of being contaminated by potato ring rot; whereas complementary reports supplied by Germany indicated that five samples of the 1986 potato production of that Land showed a confirmed contamination by potato ring rot; Whereas the Federal Republic of Germany informed the other Member States and the Commission that samples of the 1988 potato production of Lower Saxony and Schleswig-Holstein showed a confirmed contamination by potato ring rot, including those of a consignment introduced into another Member State; Whereas taking into account the aforementioned situation, the Commission by Decision 90/53/EEC (4), as last amended by Decision 91/490/EEC (5), authorized the Member States to take additional measures described therein; Whereas that Decision stipulated that the authorization shall expire on 31 December 1991; Whereas there have been no findings of ring rot on potatoes originating in Germany either on samples drawn from potatoes introduced into other Member States pursuant to this Decision, or in surveys carried out in Laender other than Lower Saxony and Schleswig-Holstein pursuant to Directive 80/665/EEC; Whereas, however, it has not yet been possible to identify the source of contamination nor to determine the extent thereof in the Laender Lower Saxony and Schleswig-Holstein; Whereas it is therefore justified for the Member States to be authorized to take additional measures against the dissemination af Corynebacterium sepedonicum; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 90/53/EEC is hereby amended as follows: In Article 1 (1), '31 December 1991' is replaced by '30 June 1992'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 31. 12. 1991, p. 40. (3) OJ No L 180, 14. 7. 1980, p. 30. (4) OJ No L 36, 8. 2. 1990, p. 26. (5) OJ No L 261, 18. 9. 1991, p. 16.